DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on June 10, 2020 has been entered. Claims 4, 5, 13 and 14 have been currently canceled. No claim has been amended or newly added. As a result, claims 1-3, 6-12 and 15-20 are now pending in this application.

                                                      Response Arguments 
Applicant’s arguments with respect to claims 1-3, 6-12 and 15-20 have been considered but are moot because the new ground of rejection.

Claim Objections
Claim 20 is objected to because of the following informalities: Claim 15 recites “A system for controlling storage of data in a selected one of at least one data store, the method comprising:”. This appears to be a typographical error and is interpreted as “A system for controlling storage of data in a selected one of at least one data store, the system comprising::..”.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“means for receiving, subsequent to receipt of a first request from…;  
means for computing, based on the first location and the first ….;  6Application Serial No. 14/707,614LSK Ref. No. 004672-15003A-US and 
means for indicating, upon allocation of space by the means for allocating, to the second requestor that they may store the……”, in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows in paragraph [0038] that “Figure 2 shows a system 200 for controlling storage, i.e. appending, of data, such as log data, in a selected one of at least one data store 214, e.g. a data file or other data storage construct, coupled with a processor 202. The selected one of the at least one data store 214 may be stored in a memory 204 or elsewhere. The processor 202, memory 204 and/or data store 214 may be implemented by a processor 402 and memory 404 as described below with respect to Figure 4.”, and finds that the instant specification has provided structure to perform the claimed function.
 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claim recites "A system for controlling storage of data in a selected one of at least one data store coupled with a processor, the system comprising: ". It is noted that the recited system in the body of the claim is controlling storage of data in a one data store, wherein according to the Applicant’s specification paragraph [0037] states ‘The data store may include one or more data files, records or  other structures or resources for storing data’. The claim does not positively recite any hardware. Claim 1 hereby fails to comply with statutory subject matter under 35 USC 101. Therefore, claim 1 is rejected under 101 as being software per se. In order to overcome the rejection, Applicants should amend the claim to clarify that the system comprises a processor and a memory.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 10-12 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Munching Wei et al. (U.S. Patent Pub. Application Number US 2014/0019684 A1, hereinafter “Wei”) in view of Rickard E. Faith et al. (U.S. Patent Pub. Application Number US 2012/0131286 A1, hereinafter “Faith”).
With respect to claim 1, Wei teaches a system for controlling storage of data in a selected one of at least one data store coupled with a processor, the system comprising:
each file read/write request includes location information about the to-be-read/written data.  More specifically, the location information may comprise ‘offset locations of the to-be-read/written data relative to initially stored data (i.e. first location)’ and Para [0030], if a file ‘write request (i.e. first request)’ is received, the data to be written as requested by the file write request corresponding to at least one data strip is cached), to receive a second request from a second requestor to store a second amount of second data in the selected data store (see Para [0031], if the data to be read/written as requested by a file read/write request is not enough for fully occupying a data strip, it may wait for receiving ‘other file read/write requests (second request)’ until the data to be read/written as requested by the received read/write requests occupies a data strip fully), wherein at the time of receipt of the second request, the first requestor has at least commenced storing the first data to the selected data store (see Para [0031], a data strip stores up to seven data fragments, but the data to be read/written as requested by a received file read/write request forms four data fragments.  Therefore, the file system needs to wait for other file read/write requests until the data to be read/written as requested by other file read/write requests forms the other three data fragments);
second logic stored in the memory and executable by the processor to cause the processor to compute, based on the first location and the first amount, a second location in the selected data store, offset from the first location by the first amount, at the location information may comprise offset locations of the to-be-read/written data relative to initially stored data. the file system may determine the read/write locations of the to-be-read/written data in the data strip according to the location information, or to the offset location).
However, Wei does not explicitly teach “allocate space in the selected data store beginning at the computed second location sufficient to receive the second amount of the second data to be stored by the second requestor; third logic stored in the memory and executable by the processor to cause the processor to, upon allocation of space by the second logic, indicate to the second requestor that they may store the second data to the selected data store beginning at the computed second location ; and whereby, responsive to the indication by the processor, the second requestor is operative to commence storing the second data to the selected data store beginning at the computed second location”.
However, Faith teaches “and allocate space in the selected data store beginning at the computed second location sufficient to receive the second amount of the second data to be stored by the second requestor (see Para [0051], client-side file that is aligned with a corresponding portion of a volume within a storage server, for example, the byte offsets that demarcate the start of each data block on the client-side file system map to the start of each storage system data block (i.e. client-side file system map to the start of each storage system data block corresponding to an indication where to begin the operation)); 
 a first storage server 120 functions as a primary provider of data storage services to client devices 100.  Data storage requests from clients 100 are serviced storage system 130 organized as one or more storage objects, Para [0031] teaches receiving and responding to various I/O requests from the client(s) 100 (i.e.  multiple requester), directed to data stored in or to be stored in the storage system 130., and Para [0051], teaches the byte offsets that demarcate the start of each data block on the client-side file system map to the start of each storage system data block.  When the client-side file is aligned with the storage system data blocks, a read or write request for a data block can be accomplished via a single I/O request, for example, a write operation initiated by the client for the client-side data block starting at byte 4096 results in the storage server overwriting the storage system data block starting at byte 4096 as requested by the client); and 
whereby, responsive to the indication by the processor, the second requestor is operative to commence storing the second data to the selected data store beginning at the computed second location (see Para [0031] teaches receiving and responding to various I/O requests from the client(s) 100 (i.e.  multiple requester), and Para [0051] and  [0053], write request directed to the client-side block that starts at 4096 results in reading two blocks and preserving the contents of the storage system blocks that are not being overwritten while writing the new data to the portions that are being overwritten).

Claim 2, 11 and 20 is substantially similar to claim 1, and therefore likewise rejected. 
Regarding claim 3, Wei teaches upon receipt of the second request, the first requestor has not completed storing the first data to the selected data store (see Wei: [0031], the file system needs to wait for other file read/write requests until the data to be read/written as requested by other file read/write requests forms the other three data fragments, and Para [0066] teaches when the counted time reaches a preset duration but the information about the data corresponding to a complete data strip is not fully cached, instruct the operating module to write the information about the data corresponding to the data strip that is not fully cached currently into the corresponding data strip).
Claim 12 is substantially similar to claim 3, and therefore likewise rejected. 

Claims 6 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wei and Faith, and further in view of in view of U.S. Patent Application US 2013/0159620 A1 issued to Yuki Sakashita (hereinafter "Sakashita").

Regarding claim 6 is rejected by the same rationale as stated in claim 2 rejection as above. However, Wei and Faith do not explicitly teach “to receive a confirmation of the completion of the storage of the first data from the first requestor and the completion of the storage of the second data from the second requestor”.
However, Sakashita teaches “to receive a confirmation of the completion of the storage of the first data from the first requestor (see Para [0113], the write confirmation process is a process for confirming that the former write operation has completed successfully, wherein the completion of the write confirmation process means that the former write process has completed.  In other words, when a completion response is returned from the write confirmation process S1500, it means that the first write process has completed) and the completion of the storage of the second data from the second requestor (see Para [0114], after receiving the second SM write request, the SM access control unit 23 invokes the SM write process S1200 again.  If no SM write occurs thereafter, there is no need to perform write confirmation, so the continuous write process to the SM is ended.  If there is a third or subsequent SM write requests, the write confirmation process 1500, the write request reception and the SM write process 1200 are sequentially performed in a similar manner as the second SM write request)”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teachings of Wei and Faith with the 
Claim 15 is substantially similar to claim 6, and therefore likewise rejected. 

Claims 7, 8, 10, 16, 17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wei and Faith, and further in view of in view of U.S. Patent Application US 2011/0179247 A1 issued to Hiroshi Mine (hereinafter " Mine ").

Claim 7 is rejected by the same rationale as stated in claim 2 rejection as above. However, Wei and Faith do not explicitly teach “to determine if the second amount of data will exceed an available capacity of the selected data store and, if the second amount of data will exceed the available capacity of the selected data store, cause the request approver to prevent the second requestor from storing the second data to the selected data store”.
However, Mine teaches “to determine if the second amount of data will exceed an available capacity of the selected data store and, if the second amount of data will exceed the available capacity of the selected data store, cause the request approver to prevent the second requestor from storing the second data to the selected data store (see Para [0109], a judgment is made as to whether the size of the selected file is equal to or less than the space amount not in use (S13400). If the size of the selected file is larger than the space amount not in use (No at S13400), the processing ends. If the size of the selected file is equal to or less than the space amount not in use (Yes at S13400), the selected file is migrated to the storage apparatus at the immediate higher level (S13500))”.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teachings of Wei and Faith with the teachings of Mine’s method for providing storage area to external device to control storage of data in a selected one of at least one data store, because such incorporation would allow for the benefit of providing efficient and equitable management of storage resource utilization for each user as taught by Mine.
Claim 16 is substantially similar to claim 7, and therefore likewise rejected. 

Regarding claim 8 is rejected by the same rationale as stated in claim 2 rejection. Furthermore, Mine teaches upon receipt of the first request, is operative to determine whether the first amount of data would exceed an available capacity of the selected data store and if so, cause the selected data store to be closed and another data store of the at least one data store to be selected (see Para [0109], if the size of the selected file is larger than the space amount not in use (No at S13400), the processing ends. If the size of the selected file is equal to or less than the space amount not in use (Yes at S13400), the selected file is migrated to the storage apparatus at the immediate higher level (S13500). At this time, the free space amount 3101 of the storage apparatus at the immediate higher level stored in the storage free space amount table 3100 is reduced by the size of the migration target file).
Claim 17 is substantially similar to claim 8, and therefore likewise rejected. 
Regarding claim 10 is rejected by the same rationale as stated in claim 8 rejection. Furthermore, Mine teaches upon receipt of the second request, the computer executable instructions are further operative to cause the processor, prior to the allocation of space in the selected data store for the second data, to determine if the newly selected data store is ready, and if the newly selected data store is ready, allocate space in the selected data store sufficient to receive the second data to be stored by the second requestor, and otherwise cause the prevention of the second requestor from storing the second data to the selected data store (see Para [0083], if the value obtained by adding the temporary actual utilization to the ideal utilization is larger than the free space amount (Yes at S6100), a judgment is made as to whether there is a storage apparatus at a lower level (S6200).  If there is no storage apparatus at the lower level (No at S6200), files of the total amount of the ideal utilizations, which are determined by the specified available cost distribution, cannot be stored with the current free space amount of each of the storage apparatuses S1 to S3)”.

Claim 19 is substantially similar to claim 10, and therefore likewise rejected. 

Claims 9 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wei and Faith, and further in view of in view of U.S. Patent Application US 7280398 B1 issued to June Lee (hereinafter "Lee").

Claim 9 is rejected by the same rationale as stated in claim 8 rejection as above. However, Wei and Faith do not explicitly teach “upon receipt of the first request, is operative to determine whether the first amount of data would exceed an available capacity of the selected data store and if so, cause the selected data store to be closed and another data store of the at least one data store to be selected”.
However, Lee teaches “Lee teaches upon receipt of the second request, the computer executable instructions are further operative to cause the processor, prior to the allocation of space in the selected  data store for the second data, to determine if the previously selected data store has been closed and the newly selected data store is ready, and if the previously selected data store has been closed and the newly selected data store is ready, allocate space in the selected data store sufficient to receive the second data to be stored by the second requestor, and otherwise cause the prevention of the second requestor from storing the second data to the selected data store  (see  col.2 lines 12-30, data to be programmed are initially loaded to a cache register, then the data are moved to a data register and programming of the data now in the data register begins. After programming has begun, new data can be loaded to the cache register in preparation for programming upon completion of programming the previous data, and new data can be sequentially loaded for programming to the memory planes into the respective cache registers. When programming of the previous data are complete, the new data for all of the memory planes are moved from the cache registers to the respective data registers, and simultaneous programming of the new data is begun)”.


Claim 18 is substantially similar to claim 9, and therefore likewise rejected.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JIN Tearful et al. discloses US 2015/0154087 A1 data processing device and data processing method.
Stiles; David R. et al. discloses US 5826052 A method and apparatus for concurrent access to multiple physical caches.

                                                 Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759.  The examiner can normally be reached on Monday-Friday, 10:30 am-6:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        10/19/202014

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162